UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7374



ROGER OSBORN,

                                               Plaintiff - Appellant,

          versus


JOSEPH P. SACCHET, Warden,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
4247-MJG)


Submitted:   January 16, 2003              Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Osborn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Osborn appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Osborn v. Sacchet, No. CA-01-

4247-MJG (D. Md. July 31, 2002).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2